Citation Nr: 1605189	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  03-16 011	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for sinusitis.

2.  Entitlement to a rating higher than 10 percent for allergic rhinitis prior to March 4, 2008, and a rating higher than 30 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to July 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a June 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) - which increased the rating for the Veteran's right frontal sinusitis from 10 to 30 percent retroactively effective from January 12, 2001, the date of receipt of the claim for a higher (i.e., increased) rating for this service-connected disability.  And unlike previously, the RO rated the sinusitis separately from chronic allergic rhinitis, which received a 10 percent rating also retroactively effective from January 12, 2001.

In December 2004, mostly concerning instead an additional claim for a rating higher than 10 percent for his migraine headaches, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record, which is entirely electronic, so paperless, using "Virtual VA" and the Veterans Benefits Management System (VBMS).

In March 2005 the Board granted a higher 30 percent rating for the Veteran's migraine headaches.  Since, however, he also had filed a timely Notice of disagreement (NOD) in response to the RO's denial of higher ratings for his sinusitis and allergic rhinitis, the Board remanded these claims to the RO via the Appeals Management Center (AMC) to provide him a Statement of the Case (SOC) concerning these other claims and to give him an opportunity to complete the steps necessary to perfect an appeal to the Board on these additional claims by also filing a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999) and 38 C.F.R. § 20.200 (2015).  He subsequently received an SOC concerning these claims in April 2005 and, after requesting a 60-day extension, which was granted, responded by filing a timely Substantive Appeal for these claims in September 2005.

Unfortunately, however, because of procedural due process violations, the Board again had to remand these claims in May 2007.  Following that second remand, the AMC issued a decision in October 2008 increasing the rating for the allergic rhinitis from 10 to 30 percent, but only retroactively effective as of March 4, 2008.  The Veteran has since continued to appeal, requesting a rating higher than 10 percent for this condition prior to March 4, 2008, and a rating higher than 30 percent since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, unless he expressly indicates otherwise).  He also has continued to appeal for a rating higher than 30 percent for his sinusitis.

In a January 2009 statement (written brief presentation), the Veteran's representative also claimed the Veteran was entitled to a total disability rating based on individual unemployability (TDIU) because the cumulative impact of his multiple service-connected disabilities, so not just his service-connected migraine headaches, rendered the prospects of substantially gainful employment unlikely.  The representative indicated the claims for increase (for the sinusitis and allergic rhinitis), thus, also should be considered as a claim for a TDIU, that is, in addition to the claims for schedular rating increases for these conditions.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  But due to the fact that the RO had not had an opportunity to consider the derivative TDIU claim in the first instance, along with the Board's finding that the disposition of the TDIU claim could potentially impact the disposition of the claims for higher ratings for the sinusitis and allergic rhinitis, and vice versa, the Board remanded all of the claims in February 2009.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These type claims should be considered concurrently, to avoid piecemeal adjudication of claims with common parameters).

The RO/AMC subsequently issued a rating decision in March 2010 granting a TDIU retroactively effective from January 30, 2008, the date the combined rating (see 38 C.F.R. § 4.25) for the Veteran's service-connected disabilities met the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) so as to not, in turn, require consideration of entitlement to this benefit on an extra-schedular basis under the alternative special provisions of § 4.16(b).  (The Veteran has not since disagreed with the effective date assigned for his TDIU, and he has to separately appeal this "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).)  The RO/AMC issued a Supplemental SOC (SSOC) in July 2010 confirming and continuing the 30 percent disability rating for the sinusitis and denying a disability rating higher than 10 percent for the allergic rhinitis prior to March 4, 2008, and a rating higher than 30 percent since.  So these claims are again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's sinusitis involved chronic osteomyelitis following radical surgery or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  Prior to November 5, 2007, the Veteran's allergic rhinitis involved complaints of nasal congestion, post-nasal drainage, and sneezing; objectively, however, he did not have nasal polyps or lesions.

3.  Since November 5, 2007, his allergic rhinitis also has included nasal polyps.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 percent for the chronic sinusitis. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.43, 4.97, Diagnostic Codes (DCs) 6510-14 (2015).

2.  Prior to November 5, 2007, the criteria were not met for a rating higher than 10 percent for the allergic rhinitis.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.43, 4.97, DC 6522.

3.  But since November 5, 2007 (so not just since March 4, 2008), the criteria have been met for the higher 30 percent rating for the allergic rhinitis.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.43, 4.97, DC 6522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided this required notice in January 2001, February 2001, June 2007, and October 2009.  


As concerning the additional obligation to assist the Veteran with these claims, the file includes his service treatment records (STRs), post-service clinical records, "buddy statements," and personal statements from him and his representative in support of these claims.  The Board has considered these statements and perused the medical records for references to additional treatment reports not in the file, but has found nothing suggesting there is any outstanding evidence with respect to these claims for which VA has a duty to obtain.

The Board also finds that adequate medical opinions have been obtained assessing and reassessing the severity of these service-connected disabilities over the course of the time period at issue.  According to 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the relevant temporal focus is on the state of these disabilities from one year immediately preceding the filing of these increased-rating claims.  And if there have been variances in their severity during this time period, the rating for the disability must be "staged" to compensate the Veteran for this difference.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).  Indeed, for this very reason, the rating for his allergic rhinitis was increased as of March 4, 2008.

The claims file includes VA examination reports specific to the Veteran's sinusitis and allergic rhinitis dated in March 2001, March 2008, and May 2010.  The reports are predicated on his reported symptoms, clinical records, diagnostic testing, and clinical examination findings.  The reports provide findings relevant to the criteria for rating these disabilities at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board resultantly finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duties to notify and assist the Veteran with these claims.


Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  But as already alluded to, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Sinusitis

Under the General Rating Formula for sinusitis (DCs 6510 through 6514), a 0 percent rating is assigned when the condition is detected by x-ray only.

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating (the highest available), is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Rating Allergic Rhinitis

Under the rating criteria for allergic rhinitis (DC 6522), the lowest rating, 10 percent, is assigned for allergic rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

A 30 percent rating (the highest available) is assigned for allergic rhinitis with polyps.

Analysis

The Veteran separated from service in July 1991.  Service connection is in effect for:  migraine headaches, evaluated as 50-percent disabling effectively since January 30, 2008; right frontal sinusitis, evaluated as 30-percent disabling effectively since January 12, 2001; chronic allergic rhinitis, evaluated as 30-percent disabling effectively since March 4, 2008 (and as 10 percent disabling prior to that); asthma, evaluated as 10-percent disabling effectively since July 16, 1991; dysthymic disorder, evaluated as 10-percent disabling effectively since January 30, 2008; history left anterior cruciate ligament deficiency, evaluated as 
0-percent disabling, so noncompensable, effectively since July 16, 1991; left ankle sprain, evaluated as noncompensable effectively since July 16, 1991; and fractured tip of the coccyx, evaluated as noncompensable effectively since July 16, 1991.  The Veteran also, as mentioned, has had a TDIU effectively since January 30, 2008.

Historically, a January 1993 rating decision granted service connection for right frontal sinusitis/rhinitis, initially rated as 10-percent disabling retroactively effective from July 16, 1991, so back to the day following the conclusion of the Veteran's service.  A subsequent October 1995 rating decision confirmed and continued the 10 percent rating.  (At the time the sinusitis and rhinitis were evaluated together, so collectively; the disabilities were separately rated in the RO's June 2003 rating decision.)  VA received a claim for an increased rating for the Veteran's rhinitis and sinusitis in January 2001.

A January 2000 clinical record, so from the immediately preceding year, reflects complaints of sinus congestion and nasal discharge, along with headache, a light-headed sensation, and cough with green sputum.  The examiner diagnosed sinusitis and prescribed a decongestant and antibiotic.

A May 2000 clinical record reflects complaints of a "small" headache in the temples and nausea.  

A September 2000 clinical record reflects complaints of a prostrating migraine headache.

An October 2000 clinical record reflects complaints of daily headaches for the past month.  The Veteran explained that he had received a shot of Toradol and Phenergan at the emergency room the previous month for a severe headache.  He averred that his headaches may be related to his sinus problem, and the examiner noted a history of chronic sinus infections.  The examiner's impression was "Headache syndrome.  Sinusitis versus migraine syndrome."  The examiner prescribed an antibiotic for the next ten days, as well as an increased Sudafed dosage plan.  

The Veteran had a VA examination pertaining to his migraine headaches, sinusitis, and allergic rhinitis in March 2001.  The examination report reflects that he was having two to three headaches per week.  He indicated the headaches were occasionally prostrating, and he explained that he needed to lay down one to two days a week to treat them.  He said his headaches were due to sinus infections and other unknown problems.  He reported frequent sinus infections requiring antibiotics.  Notably, he reported having undergone three antibiotic treatments in that year, alone.  He also reported chronic nasal drainage and phlegm and explained that he took Sudafed two to three days per week.  On objective physical examination, the examiner observed air flow through the right nares as 50 percent of predicted and air flow through the left nares also as 50 percent of predicted.  The report reflects that there were no lesions of note.  

An April 2001 clinical record reflects complaints of chronic sinusitis, cough, and yellow sputum.  The report is unremarkable for complaints of headache, nasal congestion, or ear ache.  The assessment listed is a viral upper respiratory infection.

A September 2001clinical record reflects complaints of pain in the right facial region from temple to jaw and behind the right eye.  The examiner assessed the pain as a migraine.

A December 2001 clinic record reflects complaints of sinus pressure, coughing, and green mucus.  The examiner noted rhinorrhea and "mild nasal congestion."  The Veteran explained he is taking Sudafed.  The examiner assessed sinus congestion and prescribed Entex, a decongestant.  

An August 2002 clinical record reflects the Veteran complained of head pain, including migraine headaches and sinus headaches.  The Veteran further complained of fainting or dizziness, nausea, chronic sinusitis, headaches, and allergies.  

The Veteran underwent chiropractic treatment for complaints of headaches and neck stiffness more than twenty times from September 2002 to November 2004.  

A May 2004 clinical record reflects complaints of headaches every day, averaging 3-4/10 on the pain scale.  The report reflects progressive yellow nasal drainage, pressure in the cheeks, and ear pain.

During his December 2004 Travel Board hearing pertaining to his claim for a higher rating for his migraine headaches, the Veteran testified that he has at least two or three headaches per week and generally must lay down to take a break at least once a week.  See December 2004 Board hearing transcript, pg. 7.  He also testified that it was not feasible to see the doctor every time he has a headache due to his work schedule and the time it requires to visit the hospital.  Id. pg. 14.  He indicated that he has tried acupuncture and chiropractic treatments to alleviate migraine symptoms.  Id. pgs. 14-15.  He explained that, based on his experience, he knows the symptoms of a sinus infection and uses antibiotics his doctor prescribes in advance.  Id. pg 15.  He further testified that he also knows the difference between a simple headache and a migraine.  Id. pg. 16.  He explained that, on occasion, a sinus headache can turn into a migraine headache, "but that is very seldom."  He explained that the migraine headaches "are usually in and of themselves."  Id. at pgs 16-17.

A February 2005 clinical report reflects complaints of sinus congestion, sinus pain, a headache, and cough with green sputum.  The Veteran explained he was prescribed Augmentin (an antibiotic) one month prior.  The report reflects an assessment of acute sinusitis and bronchitis.

An October 2007 clinical report reflects complaints of nasal stuffiness, postnasal drip, sneezing and clear rhinorrhea.  The Veteran explained that about twice yearly he develops purulent rhinorrhea with headache.  The report notes that there was no significant deviation of the septum and no polyps or lesions were seen.  The report reflects the physician's impression was allergic rhinitis and possible sinusitis.


The Veteran underwent a VA examination in March 2008 pertaining to his sinusitis and rhinitis.  In regards to his sinusitis, he complained of sinus pain and tenderness.  In regards to his rhinitis, he complained of nasal congestion and sneezing.  Upon review of the file, the examiner noted a history of sinusitis and perennial allergies.  The examiner noted a history of non-incapacitating episodes, numbering four per year, and lasting two weeks or more.  On objective physical examination, the examiner observed 40 percent left nasal obstruction and 50 percent right nasal obstruction.  The report indicates there was no rhinoscleroma present, no tissue loss, scarring, or deformity of the nose, no evidence of Wegener's granulomatosis or a granulomatous infection, and no evidence of a laryngectomy surgery.  The report reflects that nasal polyps are present and that there is septal deviation.  X-rays reflect a normal sinus series.  Review of a November 5, 2007, CT scan reflects the presence of nasal polyps (so even as of that earlier date).  The examiner diagnosed mild chronic recurring sinusitis with some interference with exercise during active sinus infections for a few days or a week.  The examiner explained that the Veteran has frequent headaches during exacerbations and intermittent purulent drainage (no crusting) treated with antibiotics.  The examiner also diagnosed perennial rhinitis with seasonal exacerbation.

In May 2010, the Veteran underwent another VA examination pertaining to his sinusitis and allergic rhinitis.  In regards to his sinusitis, the Veteran complained of sensitivity behind the eyes and perinasal pressure.  The examiner noted that, after reviewing the file, some past x-rays have shown sinus infections.  The Veteran reported that he has not taken antibiotics for the past year and a half.  Instead, he reports taking herbal supplements.  The Veteran reported that, in the last month, he has felt complete obstruction of the nose when breathing at least a dozen times; the Veteran reported using over the counter inhalers.  In regards to his allergic rhinitis, the Veteran reported frequent nasal blockage and post nasal draining.  He reported having a nasal polyp removed in the 1990s (1993, as further discussed below), and the diagnosis of a nasal polyp in 2008.  The Veteran reported his symptoms are present at all times, but are exacerbated by the seasons, as well as dust and abrupt temperature changes.  The report reflects "a few episodes (rare) of hoarseness since 1997."  Objectively, the examiner indicated that there are no signs of nasal obstruction, no rhinoscleroma present, no tissue loss, scarring, or deformity of the nose, no evidence of Wegener's granulomatosis or a granulomatous infection, and no evidence of a laryngectomy surgery.  The examiner found that nasal polyps are present and noted mild perinasal tenderness.  Sinus x-rays revealed a mild deviation of the septum, but no plain film evidence of sinus disease.  The examiner's impression was clear sinuses with probable nasal polyps and a deviated septum.  The examiner, in diagnosing allergic rhinitis, noted that bilateral nasal polyps observed upon physical examination were consistent with her review of a CT scan performed on November 5, 2007, thus confirming their presence since then.  
 
The Board also has considered lay statements from the Veteran's family and coworker.  The Veteran's wife explained that he suffers from daily headaches and weekly migraines.  She indicated he treats the migraines with steam showers and by laying down in a dark room.  See August 2001 buddy statement.  The Veteran's mother-in-law explained that she sees him lay down approximately three times per month in a dark room to treat his headaches.  See November 2004 buddy statement.  The Veteran's sister explained that he suffers weekly migraines and sometimes two or more headaches per week.  See December 2004 buddy statement.  And the Veteran's coworker explained that he suffers three to four migraines per week.  See December 2004 dated buddy statement.

Whether a Higher Rating is Warranted for the Sinusitis

The 30 percent rating for the Veteran's right frontal sinusitis has been in effect since January 12, 2001, coinciding with the date of receipt of his claim for a higher rating for this service-connected disability.  Based on the evidence in the file dated since one year prior, the Board finds that he is not entitled to the only higher available rating, 50 percent, at any time during the appeal period.  In order to warrant this higher 50 percent rating under DC 6514, the evidence must show radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.  The clinical evidence does not reflect that radical surgery has occurred.  Notably, there was no evidence of laryngectomy surgery upon examination in March 2008 and May 2010.  Furthermore, the evidence does not reflect that the Veteran suffers from what could be considered constant sinusitis.  When examined in March 2001, the examiner noted the Veteran had had three antibiotic treatments in that past year.  (At most this supports a 30 percent rating, which is already in effect.)  An October 2007 clinical record reflects that twice a year the Veteran develops purulent rhinorrhea and headache.  Upon examination in March 2008, the examiner noted a history of non-incapacitating episodes, numbering four per year, and lasting two weeks or more.  Upon examination in May 2010, the examiner found no film evidence of sinus disease and observed the Veteran had clear sinuses.  So while it is true the Veteran has bouts of sinusitis during a given year, it cannot be said that his sinusitis is tantamount to continuous.

Consequently, the evidence does not support a finding of near constant sinusitis or radical surgery for treatment of it.  Thus, a higher 50 percent rating is not warranted.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Whether Higher Ratings are Warranted for the Allergic Rhinitis

The Veteran had a 10 percent rating prior to March 4, 2008, and has had a higher 30 percent rating ever since.  And while no higher ratings are warranted, he is entitled to an earlier effective date of November 5, 2007, for the greater 30 percent rating.  A 30 percent disability rating (the highest rating) for allergic rhinitis under DC 6522 requires evidence of nasal polyps.  VA examinations in March 2008 and May 2010 cite to a November 5, 2007, CT scan evidencing nasal polyps.  However, neither lesions nor polyps were present in October 2007, so the preceding month.  See October 2007 clinical report.  As such, a 30 percent rating is warranted as of November 5, 2007, but not earlier.  The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The general rule with regards to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period immediately preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The Court reiterated this in Harper v. Brown, 10 Vet App 125, 126 (1997), when discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Here, it was not until the CT scan on November 5, 2007 that nasal polyps were shown, so scenario (1) above applies since that was when entitlement to the higher 30 percent rating arose.  That was, however, somewhat earlier than the March 4, 2008 date the RO assigned for this increase in rating, therefore to this extent the appeal is being granted rather than denied.

The Board acknowledges a statement from the Veteran received in August 2010 in which he expressed disagreement with the July 2010 SSOC.  Specifically, he contended that the first instance of a nasal polyp was not in 2008, but actually much earlier in 1993.  VA obtained a copy of those medical records and sees that, indeed, he underwent the removal of an inverting papilloma at the anterior of his nasal vestibule in June 1993.  But he did not, within the next year, so by June 1994, in turn file a claim for an increased rating for this service-connected disability.
This is critically significant because, in Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010), the Federal Circuit Court explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability or disabilities.  So if the Veteran did not do this, but instead waited until more than one year later to file a claim (like here, in January 2001), and did not until even more recently (on November 5, 2007) again have evidence of a nasal polyp, then that most recent date marks the effective date of the increase in his rating.  All of this is to say that the finding in 1993 is not part of the period on appeal.  Furthermore, while this evidence from 1993 shows the Veteran suffers from recurrent nasal polyps, it does not prove the chronic existence of polyps from the time of his separation from service until the present.  Notably, nasal polyps or lesions were noted as not present in clinical records dated in October 1992, March 2001, and October 2007, so on those intervening occasions.

In sum, then, the higher 30 percent rating for the allergic rhinitis is warranted as of November 5, 2007 (rather than just as of March 4, 2008), but not as of any earlier date.  Moreover, neither prior to nor since November 5, 2007 has a rating higher than 30 percent been warranted.  The Board has considered the benefit-of-the-doubt rule, but it is inapplicable since, for the reasons and bases discussed, the preponderance of the evidence is against the claim - except for in assigning this earlier effective date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. at 54-56. 

Extra-schedular Consideration

The evaluations of the Veteran's sinusitis and allergic rhinitis do not present such exceptional or unusual disability pictures as to render impractical application of the regular schedular rating criteria.  The rating codes for sinusitis and allergic rhinitis consider symptoms such as incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, permanent hypertrophy of turbinates with nasal obstruction, and nasal polyps.  He has not been shown to have symptoms or consequent functional or other impairment beyond that contemplated by the normal rating criteria.  The effects of his disabilities have been fully considered and are contemplated in the Rating Schedule; hence, referral for an extra-schedular rating is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for migraine headaches, right frontal sinusitis, chronic allergic rhinitis, asthma, dysthymic disorder, left anterior cruciate ligament deficiency, left ankle sprain, and fractured tip of the coccyx.  All of the pertinent symptoms and manifestations have been attributed to these service-connected disabilities and the symptoms of them have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 


ORDER

Entitlement to a disability rating higher than 30 percent for sinusitis is denied.

Entitlement to a disability rating higher than 10 percent for the allergic rhinitis prior to November 5, 2007, also is denied; however, the higher 30 percent rating for this disability, though no greater rating, is warranted as of an earlier effective date - namely, as of November 5, 2007 rather than just as of March 4, 2008, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


